DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 12/22/2022 in response to Office Action (non-final rejection) mailed 12/20/2022.
Claims 1-20 were previously pending. With Applicant’s filing of 12/22/2022 Claims 1, 7, 13, and 18 are amended, and Claims 2-6, 8-12, 14-17, and 19-20 are as previously presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-11 and 13-20 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for the controller being configured to: receive horizontal slice data for the object to be supported by the platform during manufacturing and numerical control programming instructions for forming the object; and modifying the numerical control programming instructions to form interlocking swaths in adjacent layers with the object during object formation, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-11 are allowable as depending from an allowable base claim.
Independent Claim 12 is allowable because the recited limitations for receiving with a controller horizontal slice data for an object and numerical control programming instructions for forming the object; modifying the numerical control programming instructions with the controller to provide interlocking swaths in adjacent layers of the object; and operating the extruder with the controller using the modified numerical control programming instructions to form the interlocking swaths in the adjacent layers of the object during formation of the object on the platform, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 13-20 are allowable as depending from an allowable base claim.
A close prior art reference of record Mantell et al. (US 2019/0322043 A1) discloses the limitations of Independent Claims 1 and 12, however does not disclose “a controller operatively connected to the extruder and the at least one actuator, the controller being configured to: receive horizontal slice data for the object to be supported by the platform during manufacturing and numerical control programming instructions for forming the object; and modifying the numerical control programming instructions to form interlocking swaths in adjacent layers with the object during object formation” or “operating the extruder with the controller using the modified numerical control programming instructions to form the interlocking swaths in the adjacent layers of the object during formation of the object on the platform”. Instead, Mantell et al. teaches applying a swath pattern for a solid fill surface over transition patterns so to form bridges between swaths to achieve sparsely filled interior regions.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743